Name: Commission Regulation (EEC) No 1764/76 of 22 July 1976 laying down certain detailed rules for granting the differential amount and the subsidy provided for the refinery of raw sugar produced in the French overseas departments
 Type: Regulation
 Subject Matter: overseas countries and territories;  economic policy;  food technology;  beverages and sugar
 Date Published: nan

 23 . 7. 76 Official Journal of the European Communities No L 197/33 COMMISSION REGULATION (EEC) No 1764/76 of 22 July 1976 laying down certain detailed rules for granting the differential amount and the subsidy provided for the refinery of raw sugar produced in the French overseas departments for granting the amounts provided for the refining of raw sugar produced in the French overseas depart ­ ments (5) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (1), as last amended by Regulation (EEC) No 1487/76 (2), and in particular Articles 9 (6) and 34 thereof, Whereas Council Regulation (EEC) No 1490/76 of 22 June 1976 fixing, for the 1976/77 sugar marketing year, the differential charge to be levied on raw prefer ­ ential sugar and the differential amount to be granted in respect of raw cane sugar from the French overseas departments (3), has fixed the differential amount referred to in the second subparagraph of Article 9 (3) of Regulation (EEC) No 3330/74 at 1-20 units of account per 100 kilogrammes of white sugar for the 1976/77 su^ar marketing year ; Whereas Council Regulation (EEC) No 1491 /76 of 22 June 1976 laying down, for the 1976/77 sugar marketing year, measures to facilitate the disposal of sugar produced in the French overseas departments (4) has for the 1976/77 sugar marketing year specified a subsidy per 100 kilogrammes white sugar of 1 *29 units of account as an appropriate measure within the meaning of Article 9 (3) of Regulation (EEC) No 3330/74 ; Whereas in order to grant these amounts it is neces ­ sary to convert the amounts applicable to raw sugar and to lay down appropriate measures for conversion and control ; Whereas, in order that a regular check may be kept upon the quantities of sugar refined, provision should be made for periodic communication of those quanti ­ ties ; Whereas Commission Regulation (EEC) No 2821 /75 of 30 October 1975 laying down certain detailed rules Article 1 1 . The amounts referred to in Article 3 of Regula ­ tion (EEC) No 1490/76 and ip Article 2 (2) of Regula ­ tion (EEC) No 1491 /76, converted into amounts per 100 kilogrammes of standard quality raw sugar, shall be respectively : (a) 11 04 units of accounts ; (b) 1-187 units of account. 2. Quantities of raw sugar of a quality other than the standard quality shall be adjusted by a conversion factor. This conversion factor shall be equal to the yield of such raw sugar, divided by 92. The yield shall be calculated in accordance with Article 1 of Council Regulation (EEC) No 431 /68 of 9 April 1968 deter ­ mining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (6). Article 2 On application by the person concerned, which shall be submitted before the sugar in question is refined, the amounts referred to in Article 1 shall be paid by the Member State in whose territory the raw sugar has been refined. The applicant must prove that the raw sugar in ques ­ tion was produced in the French overseas depart ­ ments. The Member State concerned shall put this sugar under customs control or under an administra ­ tive control offering equivalent guarantees.0) OJ No L 359, 31 . 12. 1974, p. 1 . (2) OJ No L 167, 26. 6. 1976, p. 9 . (3) OJ No L 167, 26. 6. 1976, p. 15. (4) OJ No L 167, 26. 6 . 1976, p. 17. (5 ) OJ No L 280, 31 . 10 . 1975, p. 35. (*) OJ No L 89, 10 . 4. 1968, p. 3 . No L 197/34 Official Journal of the European Communities 23 . 7. 76 Article 3 The Member State referred to in Article 2 shall inform the Commission each month, within the two months following the month in question, of the quantities in respect of which the amount referred to in Article 1 has been granted. For the purpose of such communica ­ tions these quantities shall be converted into quanti ­ ties of standard quality raw sugar. Article 4 Regulation (EEC) No 2821 /75 is hereby repealed. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1976. For the Commission P.J. LARDINOIS Member of the Commission